Citation Nr: 1724529	
Decision Date: 06/28/17    Archive Date: 07/10/17

DOCKET NO.  05-01 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for psychiatric disability, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for left hip disability, to include as secondary to service-connected residuals of fracture to the distal right fibula.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

B. G. LeMoine, Associate Attorney


INTRODUCTION

The Veteran served on active duty from November 1970 to November 1975.

These matters come before the Board of Veterans' Appeals (Board) on appeal of a September 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In May 2015, the Veteran testified during a video conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.
 
The Veteran initially submitted a claim for entitlement to service connection for PTSD.  See VA Form 21-4138, Statement in Support of Claim, received January 2005.  The medical evidence of record includes diagnoses for psychiatric disabilities other than PTSD.  Although the Veteran sought service connection only for PTSD, a claim "cannot be a claim limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed."  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  In essence, a veteran does not file a claim to receive benefits for a particular psychiatric diagnosis that is named on a claims form, such as PTSD, but instead makes a general claim for compensation for the difficulties posed by the mental condition.  Id.  Accordingly, the Board has reframed the issue on appeal, as shown on the title page.

This case was previously remanded by the Board in September 2015 and March 2016.  The case has been returned to the Board for review.
 
The issue of entitlement to service connection for left hip disability, to include as secondary to service-connected residuals of fracture to the distal right fibula is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The probative evidence of record does not reflect a current diagnosis of an acquired psychiatric condition, to include PTSD, conforming to the Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition (DSM-IV) or Fifth Edition (DSM-V).


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder, to include PTSD, are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Legal Criteria

Generally, service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).  To establish service connection for a disability, the Veteran must show: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred in or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection for PTSD requires (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).   For cases certified to the Board prior to August 4, 2014 (such as the Veteran's case), a diagnosis of PTSD must be in accordance with the American Psychiatric Association, Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition (DSM-IV).  38 C.F.R. § 4.125 (a)(2013); Schedule for Rating Disabilities-Mental Disorders and Definition of Psychosis for Certain VA purposes, 79 Fed. Reg. 45,093 (Aug. 4, 2014) (Applicability Date) (updating 38 C.F.R. § 4.125 to reference DSM-V).   

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110; see Degmetich v. Brown, 104 F.3d 1328, 1332 (1997) (holding that interpretation of 38 U.S.C.A. §§ 1110 and 1131 as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Analysis - PTSD

The Veteran contends that he has PTSD that is causally related to his active service.  The Veteran submitted a VA Form 21-0781, Statement in Support of Claim for Service Connection for PTSD in June 2006.  On the VA Form 21-0781, the Veteran reported four in-service stressors.  First, he reported witnessing a soldier electrocuted while stationed in Germany.  Second, the Veteran reported witnessing a fellow soldier die after he was caught between two walls.  Third, the Veteran reported an incident in which he was run over by an army truck while stationed in South Korea.  Fourth, the Veteran reported witnessing a telephone pole falling and killing someone while stationed in New Mexico.  The Veteran reported the first three in-service stressors at his May 2015 Board hearing.

The VA treatment records include notations by physicians related to the Veteran obtaining medication or changes in his treatment plan.   During these brief consultations, VA examiners often stated the Veteran was diagnosed with PTSD or already service connected for PTSD.  For example, a December 5, 2000 psychiatric consult note contains a diagnostic impression of PTSD.  In July 2002, December 2004, and April 2006, the physicians' notes state the Veteran was diagnosed with PTSD.  However, the notes do not discuss the Veteran's in-service stressors or whether the Veteran's PTSD was linked to his in-service stressors.  A November 2008 note incorrectly states the Veteran is already service-connected for PTSD.  A March 15, 2011 physician note states the Veteran has symptoms consistent with PTSD.  September 7, 2012 and March 14, 2013 physicians' notes state the Veteran has PTSD.  Again, however, the physicians' notes do not discuss the Veteran's in-service stressors or whether the Veteran's PTSD is linked to the in-service stressors.

In April 2008 the Veteran was provided a VA PTSD examination.  The April 2008 examiner reviewed the Veteran's VAMC computerized patient record and interviewed the Veteran.  The examiner stated the Veteran's stressors were not sufficient because the stressors "posed no threat to him."  The examiner found that the Veteran did not meet the diagnostic criteria for PTSD as set forth in DSM-IV.  Additionally, the examiner diagnosed the Veteran with a personality disorder, not otherwise specified (NOS).  Due to the insufficiency of the April 2008 opinion and the examiner's failure to discuss the Veteran's in-service stressor of being struck by a military vehicle, the issue was remanded in September 2015 to obtain a new VA examination.

The October 2015 VA examiner reviewed the Veteran's claims file and interviewed the Veteran.  The examiner noted the Veteran's in-service stressors including "witnessing soldier cut in half," "witnessing electrocution when soldier's gun hit a telephone wire" and "getting run over by a truck in Korea."  However, the examiner concluded the Veteran does not meet the full criteria for PTSD under DSM-V.  As rationale, the examiner stated that although the Veteran's in-service stressors are traumatic events, the symptoms the Veteran reported are not consistent with or related to the traumatic events.  The examiner further stated that the October 2015 findings are consistent with the April 2008 findings where the examiner found the Veteran did not meet the full criteria for PTSD and that the Veteran was diagnosed with personality disorder, NOS.  

In March 2016, the Board remanded the issue in order to obtain an addendum opinion as to whether the Veteran's personality disorder, NOS was subject to a superimposed mental disorder during service that resulted in any additional disability and whether an October 2004 private psychological evaluation which noted a diagnosis of depressive disorder was related to the Veteran's service. 

In July 2016, the Veteran was provided a VA addendum opinion.  The examiner stated the Veteran does not meet the criteria for any psychiatric disability and that there are no other psychiatric diagnoses other than personality disorder, NOS.  Additionally, the examiner stated the Veteran's reported interpersonal difficulties are consistent with a personality disorder rather than PTSD.  

Thus, there is conflicting evidence of record as to whether the Veteran has a current diagnosis for an acquired psychiatric disorder, to include PTSD.  The July 2002, December 2004, and April 2006 physician notes include diagnoses for PTSD; however, the April 2008 examiner, October 2015 examiner, and July 2016 addendum opinion found that the Veteran does not meet the criteria for a PTSD diagnosis.

The Board finds that the opinions provided by the October 2015 examiner and July 2016 examiner that the Veteran does not meet the criteria for a PTSD diagnosis to be more probative and persuasive.  The October 2015 examiner discussed the criteria necessary for a PTSD diagnosis, and the factors that were missing specific to the Veteran's symptoms.  The October 2015 VA examiner's opinion was based on a thorough and detailed examination of the Veteran and the claims folder or the Veteran's accurately reported medical history, and was supported by adequate and persuasive rationale.  See Prejean v. West, 13 Vet. App. 444 (2000) (factors for assessing the probative value of a medical opinion include the physician's access to the claims folder and the Veteran's history, and thoroughness and detail of the opinion).  Additionally, the July 2016 examiner discussed whether the Veteran had an acquired psychiatric disorder, including PTSD and the factors that were missing specific to the Veteran's symptoms.  The July 2002, December 2004, and April 2006 physicians' notes, on the other hand, provide no discussion of the diagnostic criteria for PTSD.  In particular, the physician notes do not indicate what stressor satisfied the criterion for a PTSD diagnosis.  Moreover, no treating or examining source has confirmed the diagnosis since then.  The Board therefore finds that the July 2002, December 2004, and April 2006 physician notes to be less probative than the other evidence of record showing that the Veteran does not satisfy the diagnostic criteria for a psychiatric disability, to include PTSD, under the DSM-IV or DSM-V.  The Board finds that the preponderance of the evidence is against a finding that the Veteran has a diagnosis for an acquired psychiatric disorder, to include PTSD within the appeal period or in proximity to the claim for service connection.  

The Board has considered the Veteran's assertions that he has PTSD.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issue under discussion here falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1377 n. 4 (Fed. Cir. 2007).  Establishing PTSD as a disability for VA purposes requires diagnostic testing and a diagnosis conforming to the criteria as set forth in the Diagnostic and Statistical Manual for Mental Disorders.  38 C.F.R. §§ 4.125, 4.130.  The Veteran has not been shown to possess the medical expertise or knowledge required to diagnose a disability such as PTSD.  Therefore, because the Veteran is a lay witness, his statements do not constitute competent evidence of a diagnosis for PTSD conforming to the DSM-IV or DSM-V.

To the extent the Veteran has a personality disorder; a personality disorder is not a disease within the meaning of applicable legislation.  See 38 C.F.R. §§ 3.303 (c), 4.9.  The Board notes that disability resulting from a mental disorder that is superimposed upon a personality disorder may be service-connected.  38 C.F.R. § 4.127.  The record, however, does not show disability from a superimposed mental disorder.

Accordingly, the most probative evidence of record shows that the Veteran does not have a diagnosis for PTSD under the criteria set forth in DSM-IV or DSM-V during the appeal period or in proximity to the claim for service connection.  See McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  Additionally, the most probative evidence of record shows that the Veteran does not have a diagnosis for an acquired psychiatric disorder during the appeal period or in proximity to the claim for service connection.  In the absence of proof of a present disability, there can be no valid claim.  Brammer, 3 Vet. App. at 225. 

In view of the foregoing, the Board concludes that the preponderance of the evidence is against the claim for service connection for an acquired psychiatric disorder, to include PTSD.  Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107 (b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD is denied.


REMAND

The Veteran states he has a left hip injury that is related to being struck by a military vehicle while stationed in Korea, or as secondary to his service-connected residuals of fracture to the distal right fibula.  

During a May 2008 VA examination the Veteran was diagnosed with a left hip strain.  The current disability element of a service connection claim is satisfied when a Veteran has a disability at any time during the pendency of the claim, or proximate to the claim.  McClain, 21 Vet. App. at 321; Romanowsky, 26 Vet. App. at 289.  Moreover, a veteran may be granted service connection even though the claimed disability resolves prior to VA's adjudication of the claim.  McClain, 21 Vet. App. at 321.  

As the Veteran has demonstrated he has a current disability, hip strain, and demonstrated an in-service event, being struck by a military vehicle, the only remaining element necessary to demonstrate direct incurrence for his left hip disability is a link or nexus between the in-service event and the current disability.  Additionally, the Veteran can establish service connection on a secondary basis by demonstrating that his disability, left hip strain, is proximately due to, or chronically aggravated by, service-connected disability.  

The May 2008 VA examination failed to adequately address service connection on a direct incurrence basis since the examiner failed to provide an adequate rationale for the opinion provided.  The May 2008 examiner also failed to provide an adequate rationale for the opinion that the Veteran's current left hip disability was not aggravated by his service-connected right leg disability.  Therefore, in September 2015, the Board remanded the claim in order to obtain a new VA examination.  

The Veteran was afforded a second VA examination in October 2015.  The October 2015 examiner also failed to appropriately address both direct service connection and secondary service connection.  When addressing whether the Veteran's left hip disability was aggravated by his service-connected right leg disability the October 2015 examiner stated "[t]here is no medical documentation of a left hip disability that was caused by the service-connected residuals of fracture to the distal right fibula other than pain."  Additionally, the October 2015 examiner did not provide an opinion as to whether the Veteran's left hip disability was directly caused by or otherwise related to active service.  Therefore, in March 2016 the Board remanded the issue in order to obtain an addendum opinion relating to direct service connection and secondary service connection.

In August 2016 a VA addendum opinion was provided by the same examiner who conducted the October 2015 examination.  The August 2016 addendum opinion states "[t]here is no medical documentation of a left hip disability that was caused by the service-connected residuals of fracture to the distal right fibula other than pain."  Therefore, in the August 2016 addendum opinion, the examiner used the identical language that the Board found inadequate in March 2016 relating to secondary service connection.  With regard to the issue of aggravation, the United States Court of Appeals for Veterans Claims (Court) observed that the language "not due to," "not caused by," or "not related to" a service-connected disability is insufficient to address the question of aggravation under 38 C.F.R. § 3.310 (b).  Allen V. Brown, 7 Vet. App. 439, 449 (1995).           

As the VA examiner's October 2015 examination and August 2016 addendum opinion are inadequate they do not comply with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998) (a previous remand confers upon the claimant, as a matter of law, the right to compliance with the remand).  Consequently, it is necessary to obtain a supplemental opinion before the Board can decide the merit of the claim. 


Accordingly, the case is REMANDED for the following action:

1.  Forward the Veteran's claims file to an examiner, other than the examiner who conducted the October 2015 hip and thigh conditions examination, to obtain a supplemental opinion regarding the nature and etiology of the Veteran's left hip disability.  The claims file must be made available to the examiner and the examiner must indicate that a review was completed.  Following review of the claims file, address the following:

a.  Is it at least as likely as not (50 percent probability or more) that left hip disability was caused by or otherwise related to active service, to include the incident in which the Veteran was hit by a vehicle?   

b.  Is it at least as likely as not (50 percent probability or more) that left hip disability was caused by the service-connected residuals of fracture to the distal right fibula?

c.  Is it at least as likely as not (50 percent probability or more) that left hip disability was aggravated by the service-connected residuals of fracture to the distal right fibula?

Aggravation is defined as a permanent worsening beyond the natural progression of the disease.

A complete rationale must be provided for the opinions reached.

5.  After the above development has been completed, readjudicate the issue on appeal.  If the benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and an appropriate amount of time for response.  Thereafter, return the case to the Board for review.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


